Citation Nr: 0211061	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  00-05 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain, currently rated as 20 percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
left lateral meniscectomy, currently rated as 20 percent 
disabling. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from April 1971 to December 
1978.

These matters came to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.

In a statement received in August 2000, it appears that the 
veteran raised a claim of entitlement to an earlier effective 
date.  That matter is not before the Board at the time, but 
the Board refers the matter to the RO for the appropriate 
action. 

In June 2002, the veteran testified before the undersigned 
member of the Board at the RO.  It appears that he raised the 
claims of entitlement to a thoracic spine disability and 
multiple joint arthritis.  See June 2002 personal hearing 
transcript at pages 4, 14-15.  Therefore, the Board refers 
the matters to the RO for the appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has, to the extent possible, 
been accomplished.

2.  The veteran's lumbar spine disability is manifested by 
degenerative joint disease, manifested by pain and limited 
motion, productive of no more than lumbosacral strain with 
loss of lateral spine motion, unilateral, in standing 
position. 

3.  The veteran's left knee disability is manifested by 
arthritis, limited motion, pain and swelling, productive of 
no more than moderate impairment of the knee.

4.  Exceptional factors such as marked interference with 
employment or frequent periods of hospitalization due to 
either a left knee disorder or lumbosacral strain have not 
been demonstrated, and the application of the regular 
schedular standards is not impractical.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 20 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5285, 5286, 5289, 5292, 5293, 5295 
(2001).

2.  The criteria for an evaluation greater than 20 percent 
for residuals of left latera meniscectomy have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5256, 5257, 5260, 5261, 5262 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

Through the statement of the case and supplemental statements 
of the case, and various correspondence from the RO, the 
veteran and his representative have been notified of the law 
and regulations governing entitlement to the benefit he 
seeks, the evidence which would substantiate his claim, and 
the evidence which has been considered in connection with his 
appeal.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and provided ample opportunity to submit 
information and evidence.  Moreover, because, as explained 
below, there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is not here at issue.  See Quartuccio v. Principi, No. 
01-997 (U.S. Vet. App. June 19, 2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  In June 2002, he 
participated in a hearing at the RO conducted by the 
undersigned member of the Board,.  Furthermore, the veteran 
underwent VA examinations in connection with the claim, and 
VA outpatient treatment records from the VA medical facility 
identified by the veteran were obtained.  The Board notes 
that neither the veteran nor his representative has 
identified any existing pertinent evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  In fact, during his hearing in June 2002, the 
veteran specifically stated that he only receives treatment 
at a VA facility, and that he does not have any private 
physicians.  He also stated that he does not receive benefits 
from the Social Security Administration (SSA). 

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claims 
at this juncture, without first remanding to the RO for 
explicit VCAA consideration, or for an additional 
notification and/or development action .  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

Factual Background

A rating action in December 1978 awarded the veteran service 
connection for a left lateral meniscectomy.  The award was 
based on service medical records reflect a left knee 
meniscectomy during service.  A 10 percent rating was 
assigned based a December 1979 VA medical examination showing 
slight limitation of motion of the knee.  Effective in August 
1991, the rating of the knee was raised to 20 percent 
following a VA medical examination showing moderate 
limitation of the knee.   

In a September 1993 rating action, the veteran was awarded 
service connection for lumbosacral strain based on a 
physician's opinion that the back disability was most likely 
a result of an injury in service in 1972.  A 10 percent 
rating was assigned after a June 1993 showed slight 
limitation of motion of the back with no pain.

VA records show that in March 1999, the veteran complained of 
numbness in his legs.  The examiner found that the veteran 
did not appear to have a sensory level and that there was no 
incontinence or Babinski to suggest spinal cord lesion.  The 
examiner indicated that a mechanical problem or "AVM" in 
the thoracic spine may be the cause of his symptoms.  
Magnetic resonance imaging (MRI) testing was recommended, and 
revealed normal thoracic and lumbar spine.  The veteran also 
complained of bilateral leg pain and diffuse joint pain.  The 
records show that the following day the veteran reported that 
his back pain had resolved since his back popped after he had 
gone home.  A March 1999 MRI revealed osteophytic spur on C3-
C4; the thoracic and lumbar spine was essentially normal.

In April 1999, VA received the veteran's claim of entitlement 
to an increased rating for lumbosacral strain.  

During a May 1999 VA orthopedic examination, the veteran 
reported that he worked as an automobile mechanic until 1982, 
and left due to recurrent back problems.  For four years, he 
worked as an automobile salesman, but left for non-medical 
reasons.  From 1986 to 1990, he sold newspapers, but was 
forced to leave as the prolonged driving aggravated his back 
pain.  He has worked sporadically since 1990, and has not 
held a full time position.  He complained of low back pain, 
aggravated by sitting for more than 20 to 30 minutes, walking 
more than 100 yards, and by bending and lifting.  
Occasionally, the pain radiates down the posterior aspect of 
the left thigh to the level of the knee.  He denied bladder 
and bowel incontinence.  On objective examination, the 
veteran moved about the examining room without significant 
difficulty, and was able to climb up on and off of the 
examining table without apparent pain.  His pelvis was level.  
There was no list, scoliosis, or spasm.  There was tenderness 
to deep palpation over the mid-lumbar spine.  He complained 
of pain on attempted flexion of the lumbar spine beyond 60 
degrees, extension beyond 15 degrees, or lateral bending to 
either side beyond 15 degrees.  The neurological examination 
revealed a normal heel and toe gait.  Straight leg raising 
was negative, and deep tendon reflexes were 2+ overall.  The 
examiner diagnosed degenerative disk disease of the lumbar 
spine.  The examiner opined that based on objective x-ray and 
physical findings and a review of the veteran's record, 
there had been no significant change in his back condition 
since 1997.  

In March 2000, VA received the veteran's claim of entitlement 
to an increased rating for a left knee disability.  

In a March 2000 letter, a private physician, T. J. Rasmussen, 
M.D., reported examination findings of mild to moderate 
discomfort over the medial aspect of the left knee with 
associated crepitation, no frank instability to varus/valgus 
stress, and normal Lachman test.  X-rays revealed arthrosis 
on the left, tricompartmental in nature.  The assessment was 
bilateral knee degenerative joint disease, and probable right 
and left knee lateral meniscus tears.  

A VA examination was conducted in April 2000.  On a scale of 
1 to 10, the veteran rated the intensity of his discomfort 
around a 5 or 6.  He reported an inability to walk more than 
50 to 100 feet without exacerbation of the pain.  He reported 
continued stiffness of the left knee, associated with 
grinding and popping heard with movement.  The left knee was 
always warm, with intermittent swelling.  It locked once or 
twice a month and gave out about once a week.  Exacerbation 
of his knee pain occurred after sitting for greater than 60 
minutes or after standing for greater than 5 minutes.  The 
location of the pain had not changed, but the intensity 
increased to a 7 or 8 with any activity.  Alleviating factors 
include medication, rest and application of ice.  The left 
knee pain prohibits him from bowling, dancing and climbing.  
He was consistently using a walker, cane or crutches for 
ambulating.  There was no history of inflammatory arthritis.  

It was noted that the veteran weighed in excess of 400 
pounds.  The examination was negative for findings of 
effusion, swelling, warmth, or deformity.  There was 
stabilization to medial and lateral stresses.  There was 
point tenderness immediately distal to the patella in both 
the lateral and medial aspects of the left lower extremity.  
There was no varus or valgus deformity.  Dorsalis pedis pulse 
was not palpated on the left foot.  Size, contour and muscle 
development appeared symmetrical.  Muscle strength was 
appropriate in the left lower extremity.  There was tactile 
pressure sensation with the inability to distinguish sharp to 
dull sensation in the lower aspect of the lower left 
extremity.  The left knee demonstrated 0 degrees of full 
extension to 110 degrees flexion.  He reported increasing 
pain with manipulation, with positive crepitus.  X-rays 
showed degenerative changes.  The diagnosis was chronic left 
knee strain, with functional limitations and minimal to 
moderate degenerative change to the tibiofemoral and 
patellofemoral joints.  

Regarding the back, the veteran reported the following: 
constant low back pain radiating to both hips and down entire 
legs to feet; left worse than the right; sharpness and 
intensity of pain rated as 5 to 10; inability to stand for 
more than 3 to 4 minutes, walk more than 50 to 150 feet, or 
lift any additional weight greater than 50 to 10 pounds 
without any increased back pain.  There was constant 
stiffness; no redness, warmth, or edema of the affected 
areas.  The back goes out about 2 to 3 times a year, causing 
him to be bedridden for several days to weeks including 
complete immobilization of the legs; he used methadone for 
pain, and the pain prohibited social activities; drives for 
more than one hour are extremely uncomfortable.  Pain 
modified all physical activity; he had no history of 
incontinence of bowel or bladder; he was able to have an 
erection.  he experienced numbness and an inability to 
distinguish sharp to dull stimuli in either lower extremity.  

The examiner did not notice any dermatologic abnormality of 
the back.  The skin was warm and dry to the touch.  The 
shoulders and pelvis appeared to be at an equal level 
bilaterally.  The vertebra aligned with tenderness to 
palpation of the mid to low back.  The back demonstrated 0 to 
38 degrees forward flexion, equal to 15 degrees backward 
flexion, bilateral lateral flexion of 16 degrees, right 
rotation of 6 degrees, and left rotation of 12 degrees.  The 
right dorsalis pedis pulse was palpated.  The size, contour, 
and muscular development was normal.  The right lower 
extremity strength was not tested due to recent surgery.  
Left lower extremity strength was 4/5.  Decreased sensation 
to touch and inability to distinguish sharp to dull sensation 
in the left lower extremity was reported.  The examiner 
commented that the findings were suboptimal due to the 
veteran's excessive weight.  X-rays revealed minimal 
degenerative changes of L5-S1, including facet joints of the 
same vertebra.  The diagnosis was chronic back strain with 
functional limitations and minimal degenerative changes L5-
S1, including facet joints of the same vertebra.  

In a May 2000 letter, Dr. Rasmussen opined that due to the 
bilateral knee arthrosis and the veteran's size, it is 
unlikely that his knees will last until age 65.  Dr. 
Rasmussen also found it more likely than not that the veteran 
will require knee replacement in 4 to 5 years.  It was also 
noted that previous difficulties with the left knee lead to a 
buckling episode, which caused an injury to the right knee.  

In June 2000, the veteran underwent a left knee arthroscopy 
and lateral meniscus debridement.  In August 2000, the 
veteran was treated with Synvisc injections in both knees.  
The examiner commented that the arthroscopy showed severe 
degenerative meniscal tears throughout the knee, with 
resultant degeneration of the articular cartilage.  It was 
noted that the condition was causing significant pain and 
disability.  

By rating action of November 2000, an increased rating of 20 
percent was assigned for the veteran's lumbar spine 
disability, effective April 2, 1999.  

A VA examination was conducted in January 2001.  The veteran 
reported that he was taking Celebrex for residual left knee 
pain, and that he had undergone three Synvisc injections into 
both knees without lasting benefit.  He was using a walker to 
ambulate.  The examiner determined that the veteran's 
difficulty getting in and out of the chair was more of a 
factor related to his weight, rather than the knee pain.  
Examination of the knees was precluded due to the veteran's 
obesity.  Both knees extended to 0 degrees and flexed to 75 
degrees.  There was no tenderness about either knee.  The 
examiner diagnosed bilateral degenerative arthritis of the 
knees.  The examiner opined that it can be concluded that 
based on the surgery and injections because of increasing 
pain, there has been some deterioration in the left knee at 
least from a symptomatic standpoint.  The examiner further 
opined that the veteran's obesity is probably as much of a 
factor as anything is his bilateral knee condition.  

In a February 2001 letter, a VA clerk reported that the 
medical records reflected the report of a left knee 
arthroscopy in June 2000.  It was noted that 6 weeks post-
operative recuperative time was required.  

When seen in February 2001, the veteran continued to complain 
of knee pain, and significant swelling.  The veteran reported 
that his recovery since the surgery took longer due to pain 
and swelling.  The examination of the left knee revealed some 
anterior joint line tenderness.  The examiner commented that 
the veteran's size made it difficult to appreciate the 
swelling, but indicated that there was a fair amount of 
swelling.  An impression of bilateral degenerative joint 
disease was noted.  Regarding mobility, the examiner 
indicated that a request would be made for a four-wheel 
walker.  It was noted that the veteran could only walk a few 
blocks without having to stop and rest because of the knees 
and lungs.  It was also noted that he was weak on the left 
side due to a stroke.  There was also a discussion regarding 
a motorized wheelchair.  

On a follow-up visit in May 2001, the veteran underwent 
additional steroid injections.  The examiner did not find any 
appreciable effusion, but noted that it was difficult to 
examine the knees due to the obesity of the lower 
extremities.  He could extend fully, and flexion was limited 
to 115 degrees.  The examiner noted the well-healed scars 
over the left knee.  X-rays showed significant degeneration 
of both compartments of the left knee, and loss of joint 
space with some osteophyte formation and flattening of the 
condyles.  

A VA examination was conducted in May 2001.  The veteran 
complained of constant knee pain and reported that he was 
taking Celebrex.  The examination revealed slight to moderate 
diffuse bilateral knee tenderness without subluxation or 
lateral instability.  The veteran's gait was slow and he used 
a walker.  An electric wheelchair was being procured.  The 
knee demonstrated 0 to 80 degrees of motion.  The diagnoses 
was status post bilateral knee surgeries, multiple, with 
degenerative arthritis.  

By rating action of June 2001, a temporary total rating of 
100 percent was assigned, effective June 9, 2000.  The 
resumption of the 20 percent rating became effective, August 
1, 2000.


In June 2002, the undersigned member of the Board conducted a 
personal hearing.  The veteran testified that he could not 
sit or stand for periods of time, and that he suffered from 
numbness in the legs on a daily basis.  He had difficulty 
walking and going up and down stairs.  He had not undergone 
back surgery or used braces or supports for the back.  He had 
not gone for treatment for "some time now."  He noted that 
he was taking Oxychodone for knee and back pain.  The veteran 
testified that his knees grind, popped, locked, and gave out. 
Instability occurred on a daily basis.  There was pain when 
the knees pop and grind out of place.  The knees were always 
swollen.  He was not prescribed a knee brace because it 
weakened the muscles.  The pain medication helps somewhat.  
The veteran was using a walker and an electric scooter.  His 
only physical therapy sessions were associated with the 
surgeries.  Regarding the effects on his daily life, the 
veteran indicated that he had become a "couch potato."  He 
has not worked a steady job since December 1990.  By that 
time, he had spent several years working as a district sales 
manager for a newspaper.  He testified that the position 
required a great deal of driving.  He has not received SSA 
benefits.  Regarding treatment, the veteran testified that he 
could not afford a private physician and that he has received 
all of his treatment at a VA facility.  On a scale of 1 to 
10, with 10 as the worst, the veteran rated his pain around a 
6 or 7 when the knee pops.  On a daily basis, it would 
average around a 6 or 7.  

Analysis

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
held that in evaluating a service-connected disability, the 
Board erred in not adequately considering functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994)

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion. 

Lumbar Spine

Service connection is in effect for lumbosacral strain with 
narrowing of disc L1-2, rated 20 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5010-5295 
(2001).  

A 20 percent rating is assigned for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A maximum 
rating of 40 percent is assigned for severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. §4.71a, Diagnostic Code 5295

Here, the medical evidence does not demonstrate that the 
veteran's lumbosacral strain is "severe" as set forth by 
the criteria used to assign a 40 percent rating.  For 
instance, when examined in May 1999, the examiner noted that 
there was no list, and the subsequent examination and 
treatment records are negative for complaints of findings of 
a spine listing.  Also, the findings are negative with regard 
to positive Goldthwaite's sign.  Loss of flexion is apparent 
given the report of complaints of pain on attempted flexion 
beyond 60 degrees on VA examination of May 1999, and 38 
degrees forward flexion noted almost a year later in April 
2000.  Therefore, it can be argued that there is marked 
limitation of forward bending in standing position, as 
required for a higher rating.  It has been remarked in the 
record that the veteran's obesity impacts on his physical 
condition.  It appears that any marked limitation 
demonstrated is not solely due to the low back disability.  
There are x-ray findings of degenerative changes and 
narrowing of joint space, but the more recent reports of May 
1999 and April 2000, reflect x-ray findings of little or no 
changes.  Also, loss of lateral spine motion has not been 
shown.  For instance, in May 1999 lateral motion was 15 
degrees and it was 16 degrees on examination in April 2000.  
Furthermore, the veteran's lumbar spine motion has not been 
described as "abnormal".  Therefore, overall the disability 
picture presented does not approximate the criteria for a 
higher rating under Diagnostic Code 5295.

Diagnostic Code 5010 contemplates arthritis due to trauma and 
substantiated by x-rays, and provides for rating the 
disability as degenerative arthritis.  As noted, there are x-
ray findings of degenerative changes.  However, the 
limitation of the lumbar spine demonstrated by the evidence 
of record, including any recorded complaints of pain on 
motion, would not result in the assignment of a rating 
greater than 20 percent.  

Diagnostic Code 5286 (ankylosis of the spine), Diagnostic 
Code 5289 (lumbar spine ankylosis), Diagnostic Code 5292 
(limitation of lumbar spine motion), contemplate limited 
motion of the lumbar spine, and Diagnostic Code 5293 
(intervertebral disc syndrome), are not for application.  
Given the recorded ranges of motion, the lack of neurological 
impairment related to the lumbosacral strain, and the fact 
that the disability at issue does not involve ankylosis, 
Diagnostic Codes 5286,5289, 5292 and 5293 do not apply in 
this case.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that diagnostic codes other than 
those currently applied, do not provide a basis to assign an 
evaluation higher than the 20 percent evaluation currently in 
effect.


In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Left Knee

Service connection is in effect for left lateral 
meniscectomy, rated 20 percent disabling under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2001).  
Diagnostic Code 5257, contemplates "other" impairment of 
the knee, such as recurrent subluxation or lateral 
instability.  A 20 percent rating is assigned for moderate 
impairment, and a maximum rating of 30 percent is assigned 
when the impairment is severe.

Here, the Board finds that the disability picture presented 
does not approximate the criteria for a higher rating under 
Diagnostic Code 5257.  The evidence includes the veteran's 
complaints of instability, but the objective findings are 
negative for findings of subluxation or lateral instability 
which indicate the assignment for a higher rating.  For 
instance, in the March 2000 letter, Dr. Rasmussen noted that 
there was no frank instability to varus/valgus stress, and 
when examined a month later in April 2000, the VA examiner 
found that there was stabilization to medial and lateral 
stresses and that muscle strength was appropriate in the left 
lower extremity.  On the most recent VA examination of May 
2001, the examiner reported a finding of tenderness without 
subluxation or lateral instability.  Hence, the disability 
picture presented does not approximate the criteria for a 
higher rating, and there is not a question as to which rating 
should apply.  38 C.F.R. § 4.7 (2001). 

Here, the medical records associated with the claims file 
include various x-ray reports detailing findings of 
degenerative changes.  Degenerative arthritis was diagnosed 
on the most recent VA examination of May 2001.  According to 
a July 1997 VA General Counsel opinion (VAOPGCPREC 23-97), 
when a knee disorder is already rated under Diagnostic Code 
5257, a veteran must also have limitation of motion under 
either Diagnostic Code 5260 (limitation of leg flexion) or 
Diagnostic Code 5261 (limitation of leg extension) in order 
to obtain a separate rating for arthritis.  If a claimant 
does not at least meet the criteria for a zero-percent rating 
under either of those codes, then there is no additional 
disability for which a rating may be assigned.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  See VAOPGCPREC 9-
98 (Aug. 14, 1998).  

Under Diagnostic Code 5260, a 0 percent rating is assigned 
for flexion limited to 60 degrees.  Here, the pertinent 
examinations of record have revealed flexion at degrees 
ranging from 110 to 75, clearly not the degree of limitation 
required for a rating greater than 0 percent under this 
diagnostic code.   Furthermore, Diagnostic Code 5261 provides 
a 0 percent rating for extension limited to 5 degrees.  In 
the instant case, the collective medical evidence of record 
include clinical findings of full extension to 0 degrees, 
definitely not the degree of limitation required for a rating 
greater than 0 percent under this diagnostic code.  

The medical evidence of record, as well as the veteran's 
written arguments and testimony, clearly reflect the 
veteran's complaints of pain and swelling.  The record also 
indicates that the degenerative joint disease of the knees 
was a factor in providing him a walker and wheelchair.  Also, 
he has undergone surgery, and demonstrated a continued need 
for treatment, including steroid injections.  However, the 
extent to which pain limits the veteran's motion is 
contemplated in the current 20 percent evaluation.  See 38 
C.F.R. § 4.59 (2001).  Further, there is no showing that the 
veteran experiences any functional loss in addition to that 
due to pain.  As noted, the objective findings provided by 
Dr. Rasmussen and the VA examiners in 2000 and 2001, do not 
indicate weakness, fatigability, or incoordination, nor is 
there any evidence greater limitation of motion due to pain 
on use, to include during flare-ups.  Overall, there are no 
indications that the veteran's pain is productive of limited 
motion greater than that demonstrated on examination.  
Therefore, the degree of functional loss due to pain and 
other factors as discussed in DeLuca has been contemplated 
and is reflected in the current rating.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
5257, do not provide a basis to assign an evaluation higher 
than the 20 percent evaluation currently in effect.

Diagnostic Code 5256 (ankylosis), Diagnostic Codes 5260 or 
5261 (limitation of leg flexion and extension), and 
Diagnostic Code 5262 (tibia or fibula impairment), are not 
applicable in this instance, as such application would not 
result in the assignment of a higher rating given the 
recorded ranges of left knee motion.  (Butts)

As stated above, there are x-ray findings of arthritis.  
However, the application of Diagnostic Code 5003 would not 
result in the assignment of a higher rating.  As discussed, 
under Diagnostic Code 5003, when the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  Here, as outlined above, 
the limitation demonstrated would be rated as noncompensable, 
and the application of Diagnostic Code 5003 would result in a 
reduction.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Extraschedular Ratings

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's disability 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1) (2001).  

Ratings shall be based as  far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station  submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected  disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or  unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's disability 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1) (2001).  

Here, the records reflect the veteran's report that he has 
not worked since December 1990 because the required driving 
for his work aggravated his back pain.  Clearly, the 20 
percent rating assigned for the lumbar spine, and the 20 
percent rating assigned for the left knee, contemplate a 
level of interference with employment associated with the 
degree of disability demonstrated.  However, there is no 
indication that the veteran's left knee disability and lumbar 
spine disability result in any greater degree of interference 
with employment.  It is noted throughout the record that the 
veteran has difficulty getting around, and that he has been 
issued a wheelchair.  However, in addition to the left knee 
disability, non-orthopedic conditions were listed in support 
of the demonstrated need for a wheelchair.  Hence, the Board 
finds that marked interference with employment (i.e., beyond 
that contemplated in the assigned rating) is not shown.  
Additionally, the record consists of treatment reports and VA 
examination reports that include findings regarding the 
symptoms and manifestations of the veteran's left knee and 
lumbar spine disabilities.  Other than the surgeries 
performed on the left knee, these records do not indicate or 
contain references to frequent hospitalization for treatment 
of his left knee and lumbar spine disabilities.  In light of 
his surgeries, temporary total ratings were assigned.  
Moreover, the left knee and lumbar spine disabilities are not 
otherwise shown to render impractical the application of the 
regular schedular standards.  

In the absence of evidence of such factors as those outlined 
above, the Board is not required to remand the claim to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a rating greater than 20 percent for 
lumbosacral strain has not been established, and the appeal 
is denied.

Entitlement to a rating greater than 20 percent for residuals 
of left lateral meniscectomy has not been established, and 
the appeal is denied.  






		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

